DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 05/21/2020, 07/15/2020, 05/18/2021, 11/30/2021, and 04/05/2022 have been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“sensor configured to sense at least one of: a deviation in position of at least one optical element from a reference line corresponding to alignment of the apex of the cornea, center of the pupil, center of the IOL, and fovea; and a tilt of at least one optical element relative to the reference line” in claim 11 (lines 2-5).
“a control system…configured to calculate at least one of: a phase change pattern to produce on the IOL, …; a pattern comprised of a plurality of pulses of radiation to apply to the IOL to produce the phase change pattern; and one or more selected areas of the IOL to which the plurality of pulses are to be applied” in claim 11 (lines 8-14).
“the control system is configured to determine the phase change pattern based at least in part on biometrics associated with at least one of: IOL positioning; axial length; corneal power; and refraction” in claim 13 (lines 1-6).
“the control system is configured to calculate the pattern according to which the pulses of radiation are applied based at least in part on the at least one of the deviation in position and the tilt” in claim 20 (lines 1-3).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure determined to provide support for performing the claimed functions above are found in the following locations in the specification:
Page 11, lines 3-14; Page 34, lines 7-12; Page 38, lines 11-18
Page 12, lines 1-14; Page 21, lines 5-21; Page 43, lines 8-14; Page 44, line 11-Page 45, line 17; Figures 6A-6C; Page 35, line 7 – Page 36, line 5
Page 2, lines 16-21; Page 44, line 11-Page 45, line 17; Page 16, lines 13-23; Page 17, lines 10-23; Page 12, lines 15-22
Page 12, lines 1-14; Page 44, line 11-Page 45, line 17; Figures 6A-6C
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “at least one sensor configured to sense at least one of: a deviation in position of at least one optical element from a reference line corresponding to alignment of the apex of the cornea, center of the pupil, center of the IOL, and fovea; and a tilt of at least one optical element relative to the reference line” renders claim 11 (lines 2-5) indefinite.  It is unclear to the Examiner whether the Applicant intends to communicate if the situation exists where the sensor can sense either a deviation or a tilt, or if the sensor is required to sense at least one deviation and one tilt in every instance?  For the sake of compact prosecution, the Examiner is using the former interpretation, where the sensor is only required to sense one of either a deviation or tilt within the limits of the claim.  According to the Applicant’s Summary, the use of the term “and/or” (page 2, lines 5-15) appears to correspond with this interpretation.  Please indicate whether this interpretation is correct and/or amend the limitation to obviate the indefiniteness. 
Claim 11 recites the limitation "the IOL" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the IOL" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Based on the limitation “a deviation in position of at least one optical element from a reference line corresponding to alignment of the apex of the cornea, center of the pupil, center of the IOL, and fovea; and a tilt of at least one optical element relative to the reference line, wherein the at least one of the deviation in position and the tilt produces an imperfection in foveal vision in the subject” (lines 3-5), there is a possibility that the IOL is not even a factor or introduced.  Also, this limitation (lines 3-5) is written where an IOL is not even present.  Please make appropriate corrections.
The limitation “a control system operatively coupled to the at least one sensor and configured to receive associated sensed data corresponding to at least one of the deviation in position and the tilt and to calculate, based at least on the sensed data, at least one of: a phase change pattern to produce on the IOL, that is configured to compensate for the at least one of the deviation and tilt to improve the foveal vision of the subject; a pattern comprised of a plurality of pulses of radiation to apply to the IOL to produce the phase change pattern; and one or more selected areas of the IOL to which the plurality of pulses are to be applied” renders claim 11 (lines 8-15) indefinite.  The Examiner notes that this limitation is written as three different options the control system can be configured to do, and that only one of the three options must be met to meet the limits of the claim.  However, throughout the rest of the instant claims and the dependent claims, each of these three options are written to include elements (e.g., phase change pattern) that depend on another option, as further detailed below.  This limitation is written in the same style/format as the limitation referenced above (claim 1, lines 2-5), and so will be interpreted similarly for the sake of compact prosecution.  That is, the claim will be interpreted as the control system is only required to calculate one of the three options (Option 1: a phase change pattern to produce on the IOL, that is configured to compensate for the at least one of the deviation and tilt to improve the foveal vision of the subject; Option 2: a pattern comprised of a plurality of pulses of radiation to apply to the IOL to produce the phase change pattern; Option 3: one or more selected areas of the IOL to which the plurality of pulses are to be applied) in order to meet the limits of the claim.  Please indicate whether this interpretation is correct and/or amend the limitation to obviate the indefiniteness.
Claim 11 recites the limitation "the phase change pattern" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  As noted above, with the interpretation that the limitation could be met if the control system calculates only “a pattern comprised of a plurality of pulses of radiation to apply to the IOL to produce the phase change pattern”, then “phase change pattern” would have not been yet introduced.  This instance occurs elsewhere throughout the claims where it is unclear whether one “phase change pattern” is being referenced or a different “phase change pattern” is being referenced based on which option the control system is configured to calculate (e.g., claim 11, lines 18-19) .  Please make appropriate corrections.
Claim 11 recites the limitation "the plurality of pulses" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Similar to above, “the plurality of pulses” would not have yet been introduced if the control system is only configured to calculate the option “one or more selected areas of the IOL to which the plurality of pulses are to be applied”.  This instance occurs elsewhere throughout the claims where it is unclear if the same “plurality of pulses” is being referenced throughout, or if there are a different “plurality of pulses” based on which option for the control system to calculate is chosen (e.g., claim 11, line 17).  
The limitation “based on control by the control system” renders claim 11 (line 17) indefinite.  It is unclear what this limitation adds to the claim.
Claim 17 recites the limitation "the tilt and decentration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  “Decentration” has not been introduced previously in the claims.
*Claims 12-16 and 18-20 are also rejected due to their dependency on a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Krampert, et al. (U.S PGPub No. 2018/0200112).

Regarding claim 11, Krampert teaches (Figure 1) a system for improving vision of a subject (abstract; paragraphs [0011] and [0034]), the system comprising: (Figure 1, element 2 – OCT light source/detector, i.e., sensor) at least one sensor configured to sense at least one of: a deviation in position of at least one optical element from a reference line corresponding to alignment of the apex of the cornea, center of the pupil, center of the IOL, and fovea; and a tilt of at least one optical element relative to the reference line, wherein the at least one of the deviation in position and the tilt produces an imperfection in foveal vision in the subject (paragraphs [0003], [0034], [0037]-[0038] – A confocal detection measurement/imaging system that has a light source/detector obtains signals that are analyzed by the control device to determine the position and/or shape of the IOL in the eye, [0049]-[0050] – the system is able to determine if the IOL has tilted in relation to an optical axis of the eye or if the IOL has tilted in relation to an optical axis of the eye); and (Figure 1, element 9) a control system operatively coupled to the at least one sensor and configured to receive associated sensed data corresponding to at least one of the deviation in position and the tilt and to calculate, based at least on the sensed data (paragraphs [0019], [0037]-[0038]), at least one of: a phase change pattern to produce on the IOL, that is configured to compensate for the at least one of the deviation and tilt to improve the foveal vision of the subject (paragraphs [0034], [0038] – the control device controls the laser system for the application of the writing pattern, [0040] – it must be determined which of the refractive index patterns are to be present after the treatment, [0048] – taking into account the data regarding the position and/or location of the IOL in the eye, such that the refractive index pattern obtained through the writing pattern is inscribed at an intended, nominal location inside the IOL, and [0050]); a pattern comprised of a plurality of pulses of radiation to apply to the IOL to produce the phase change pattern (paragraphs [0034], [0038], [0040], [0048], and [0050]); and one or more selected areas of the IOL to which the plurality of pulses are to be applied (paragraphs [0034], [0038], [0040], [0048], and [0050]); (Figure 1, element 1 – femtosecond laser source, i.e., a pulsed radiation system) a pulsed radiation system operatively coupled to the control system and configured to, based on control by the control system, apply the plurality of pulses of radiation to the IOL according to the pattern to produce, by refractive index writing on the IOL, the phase change -2-Appl. No. 16/837,841 Filing Date: April 1, 2020pattern on the IOL that is configured to compensate for the at least one of the deviation and tilt to improve the foveal vision of the subject (paragraphs [0034]-[0035] – femtosecond laser source, [0038], [0040], [0048] – writing a writing pattern of femtosecond laser pulses in the IOL, e.g. with the femtosecond laser system, taking into account the data regarding the position and/or location of the IOL in the eye, and [0050]).
Therefore, claim 11 is unpatentable over Krampert, et al.

Regarding claim 12, Krampert teaches the system of claim 11, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 12, that is wherein (Figure 1, element 1 – femtosecond laser source, i.e., a pulsed radiation system) the pulsed radiation system comprises a pulsed laser and is configured to apply a plurality of laser pulses to the one or more selected areas of the IOL, according to the pattern comprised of the plurality of pulses, to produce the phase change pattern (paragraphs [0034]-[0035] – femtosecond laser source, [0038], [0040], [0048] – writing a writing pattern of femtosecond laser pulses in the IOL, e.g. with the femtosecond laser system, taking into account the data regarding the position and/or location of the IOL in the eye, and [0050]).
Therefore, claim 12 is unpatentable over Krampert, et al.

Regarding claim 13, Krampert teaches the system of claim 11, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 13, that is wherein the control system is configured to determine the phase change pattern based at least in part on biometrics associated with at least one of: IOL positioning; axial length; corneal power; and refraction (paragraph [0014] – The position and/or shape of the intraocular lens in the eye with respect to the laser system must first be determined, [0015] – the dimensions and/or position of a previously inscribed refractive index pattern in an IOL must be known, [0048] – writing a writing pattern of femtosecond laser pulses in the IOL, e.g. with the femtosecond laser system, taking into account the data regarding the position and/or location of the IOL in the eye).
Therefore, claim 13 is unpatentable over Krampert, et al.

Regarding claim 14, Krampert teaches the system of claim 13, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 14, that is wherein the biometrics associated with IOL positioning comprise measurements of at least one of effective lens position (ELP), tilt, and decentration of the IOL (see at least paragraph [0050] – By writing a writing pattern of femtosecond laser pulses in the IOL, the already implanted IOL can be converted into an IOL that has additional optical prismatic effects if the location of the IOL in the eye deviates from the planned location during the implantation, e.g. the IOL has tilted in relation to an optical axis of the eye, or the IOL is no longer centered in relation to an optical axis of the eye, or the IOL has rotated in relation to its optical axis).
Therefore, claim 14 is unpatentable over Krampert, et al. 

Regarding claim 18, Krampert teaches the system of claim 11, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 18, that is wherein the system is further comprising an optical coherence tomography (OCT) system configured to determine the at least one of the tilt and decentration (paragraph [0036], [0038], [0053]).
Therefore, claim 18 is unpatentable over Krampert, et al.

Regarding claim 20, Krampert teaches the system of claim 11, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 20, that is wherein (Figure 1, element 9) the control system is configured to calculate the pattern according to which the pulses of radiation are applied based at least in part on the at least one of the deviation in position and the tilt (paragraphs [0034], [0038] – the control device controls the laser system for the application of the writing pattern, [0040] – it must be determined which of the refractive index patterns are to be present after the treatment, [0048] – taking into account the data regarding the position and/or location of the IOL in the eye, such that the refractive index pattern obtained through the writing pattern is inscribed at an intended, nominal location inside the IOL, and [0050] – By writing a writing pattern of femtosecond laser pulses in the IOL, the already implanted IOL can be converted into an IOL that has additional optical prismatic effects if the location of the IOL in the eye deviates from the planned location during the implantation, e.g. the IOL has tilted in relation to an optical axis of the eye, or the IOL is no longer centered in relation to an optical axis of the eye, or the IOL has rotated in relation to its optical axis).
Therefore, claim 20 is unpatentable over Krampert, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krampert, et al. (U.S PGPub No. 2018/0200112) in view of Neal, et al. (U.S PGPub No. 2017/0027437) (cited on IDS).

Regarding claims 15 and 16, Krampert teaches the system of claim 13, as indicated hereinabove.  Krampert does not teach the limitation of instant claim 15, that is wherein the biometrics associated with the corneal power comprise keratometry.  Krampert also does not teach the limitation of instant claim 16, that is wherein the biometrics associated with the corneal power comprise elevation maps.
Neal teaches embodiments for improved optical measurement systems and methods for carrying out imaging and measurements used for diagnostics, treatment planning, and IOL placement for cataract treatment and surgery (paragraph [0007]).  Neal also teaches a method of customizing at least one parameter of an intraocular lens, comprising: measuring a plurality of eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, posterior lens surface information, lens tilt information, and lens position information; determining a desired postoperative condition of the eye; empirically calculating a post-operative condition of the eye based at least partially on the measured eye characteristics; and predictively estimating, in accordance with an output of said empirically calculating the post-operative condition and the eye characteristics, the at least one parameter of the intraocular lens to obtain the desired postoperative condition (paragraph [0023]).  Neal also teaches (Figure 3A, element 190) the involvement of an OCT subsystem that provides for the detection of various structures of the eye, including a location of a cornea (paragraph [0103]).  Neal also teaches a method of adjusting the refractive refraction in an eye of a patient who has undergone cataract surgery comprising: measuring a plurality of post-operative eye characteristics in an eye of a patient who has previously undergone cataract surgery, the eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt information and lens position information; identifying a plurality of corrective procedure based at least partially on one of (1) a comparison of at least one measured pre-operative eye characteristic and the corresponding measured post-operative eye characteristic; and (2) a comparison of at least one predicted post-operative eye characteristic and the corresponding measured post-operative eye characteristic; for each of a plurality of corrective procedures: modeling the subject eye with the corrective procedure; modeling the subject eye based on the corrective procedure; performing one of a ray tracing and a power calculation based on said eye model; and selecting a corrective procedure from the plurality of IOL models and/or orientations corresponding to the optimized IOL model and/or orientation based on a predetermined criteria (paragraph [0162]).  Neal also teaches that in the case of laser cataract surgical procedure, any measurement data obtained preoperatively by the optical measurement instrument may be transferred to a memory associated with a cataract laser surgical system for use before, during or after either the placement of a capsulotomy, fragmentation or a patient's lens or IOL position and/or orientation during the cataract surgery (paragraph [0147]).  Neal also teaches (Figure 2, element 30) a corneal topographer subsystem that can measure the shape of the cornea including a keratometry reading of the eye (paragraph [0059]).  Neal also teaches that the OCT system can allow for the retrieval of OCT elevation data (paragraph [0127]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neal with the teachings of Krampert, as they both are directed towards a system for altering the placement of an IOL for a subject.  One of ordinary skill in the art would have recognized that both Neal and Krampert utilize Optical Coherence Tomography (OCT) systems to make measurements and ultimately make determinations on the tilt and deviation of the IOL.  One of ordinary skill in the art would also recognize that Neal and Krampert both recognize the use of a laser to correct for deviation in location and/or tilt of the IOL.  One of ordinary skill in the art would have further desired the system to have the ability to determine biometrics of corneal power involving keratometry and elevation maps.  One of ordinary skill in the art would recognize that keratometry and elevation maps are measurements that could be easily implemented into Krampert’s system, which already has features for determining changes in IOL positioning and tilt.  One of ordinary skill in the art would have further desired keratometry and elevation maps to have the option of an additional measure to have even more accuracy and precision when measuring such deviations in the IOL position.  Having the feature of determining a phase change pattern that compensates for the position deviation based on keratometry and elevation maps can further increase accuracy and reliability of the determined pattern.
Therefore, claims 15 and 16 are unpatentable over Krampert, et al. and Neal, et al.

Regarding claim 19, Krampert teaches the system of claim 11, as indicated hereinabove.  Krampert does not teach the limitation of instant claim 17, that is wherein the system is configured to determine the phase change pattern using, at least in part, ray-tracing simulation.
Neal teaches embodiments for improved optical measurement systems and methods for carrying out imaging and measurements used for diagnostics, treatment planning, and IOL placement for cataract treatment and surgery (paragraph [0007]).  Neal also teaches a method of customizing at least one parameter of an intraocular lens, comprising: measuring a plurality of eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, posterior lens surface information, lens tilt information, and lens position information; determining a desired postoperative condition of the eye; empirically calculating a post-operative condition of the eye based at least partially on the measured eye characteristics; and predictively estimating, in accordance with an output of said empirically calculating the post-operative condition and the eye characteristics, the at least one parameter of the intraocular lens to obtain the desired postoperative condition (paragraph [0023]).  Neal also teaches (Figure 3A, element 190) the involvement of an OCT subsystem that provides for the detection of various structures of the eye, including a location of a cornea (paragraph [0103]).  Neal also teaches a method of adjusting the refractive refraction in an eye of a patient who has undergone cataract surgery comprising: measuring a plurality of post-operative eye characteristics in an eye of a patient who has previously undergone cataract surgery, the eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt information and lens position information; identifying a plurality of corrective procedure based at least partially on one of (1) a comparison of at least one measured pre-operative eye characteristic and the corresponding measured post-operative eye characteristic; and (2) a comparison of at least one predicted post-operative eye characteristic and the corresponding measured post-operative eye characteristic; for each of a plurality of corrective procedures: modeling the subject eye with the corrective procedure; modeling the subject eye based on the corrective procedure; performing one of a ray tracing and a power calculation based on said eye model; and selecting a corrective procedure from the plurality of IOL models and/or orientations corresponding to the optimized IOL model and/or orientation based on a predetermined criteria (paragraph [0162]).  Neal also teaches that in the case of laser cataract surgical procedure, any measurement data obtained preoperatively by the optical measurement instrument may be transferred to a memory associated with a cataract laser surgical system for use before, during or after either the placement of a capsulotomy, fragmentation or a patient's lens or IOL position and/or orientation during the cataract surgery (paragraph [0147]).  Neal also teaches (Figure 2, element 30) a corneal topographer subsystem that can measure the shape of the cornea including a keratometry reading of the eye (paragraph [0059]).  Neal also teaches that the OCT system can allow for the retrieval of OCT elevation data (paragraph [0127]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neal with the teachings of Krampert, as they both are directed towards a system for altering the placement of an IOL for a subject.  One of ordinary skill in the art would have recognized that both Neal and Krampert utilize Optical Coherence Tomography (OCT) systems to make measurements and ultimately make determinations on the tilt and deviation of the IOL.  One of ordinary skill in the art would also recognize that Neal and Krampert both recognize the use of a laser to correct for deviation in location and/or tilt of the IOL.  One of ordinary skill in the art would have desired the feature of ray tracing in Krampert’s system in order to allow for the possibility to simulate determined phase change patterns and the resulting IOL position.  Implementing such a feature would allow for a way to instill confidence in the determined phase change pattern before proceeding to the actual procedure on a subject’s IOL.  One of ordinary skill in the art would desire such a feature in order to further increase accuracy and reliability of the determined pattern to compensate for IOL position deviation and tilt.  One of ordinary skill in the art would also recognize the feature of ray tracing to be an assurance and comfort to the subject ahead of the procedure.
Therefore, claim 19 is unpatentable over Krampert, et al. and Neal, et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krampert, et al. (U.S PGPub No. 2018/0200112).  The abstract for the article “Intraocular lens alignment from Purkinje and Scheimpflug imaging” by Rosales, et al., is relied upon as evidence (please see attached).
Regarding claim 17, Krampert teaches the system of claim 11, as indicated hereinabove.  Krampert does not necessarily teach the limitation of instant claim 17, that is wherein the system is configured to determine the at least one of the tilt and decentration using Purkinje imaging.
However, Rosales teaches that Purkinje imaging is a well-known method for determining the possible effects of lens misalignment on optical performance for intra-ocular lenses (IOLs) (abstract).  Rosales teaches that the Purkinje system images the reflections of an oblique collimated light source on the anterior cornea and anterior and posterior IOL surfaces and relies on the well supported assumption of the linearity of the Purkinje images with respect to IOL tilt and decentration (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Krampert’s system could have easily implemented the use of Purkinje imaging, as it is a well-known technique for determining the possible effects of lens misalignment on optical performance for intra-ocular lenses (IOLs).  One of ordinary skill in the art would have wanted to use Purkinje imaging as it would be a reliable method to use in determining deviation and tilt of the IOL and ultimately determining the phase change pattern needed to compensate for the deviation and tilt.  
Therefore, claim 17 is unpatentable over Krampert, et al. and Rosales, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schuele, et al. (U.S PGPub No. 2019/0307554) teaches a method that is used to alter the refractive property, and hence the optical power, of an implantable intraocular lens after implantation in the patient's eye.  Engelhardt, et al. (U.S PGPub No. 2015/0351630) teaches a method for aligning a system for detecting position data of at least one element in the front region of an eye.  Buhren, et al. (U.S PGPub No. 2014/0327884) teaches a method for calculating the values of an intraocular lens to be implanted.  Zacharias (U.S PGPub No. 2016/0089271) teaches a method for precise intraocular delivery of an astigmatic intraocular lens in a patient's eye.  Fedor (U.S PGPub No. 2016/0074007) teaches methods of analyzing at least one image of the anterior segment of an eye and for selecting an intraocular lens (IOL).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792